DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments/Remarks and Amendments filed on 05/12/2022.
Claims 1, 8, 9, 12, 13, 17, and 20 have been amended and claim 11 has been canceled according to Amendments filed on 05/12/2022, addressing the 35 U.S.C. § 103 rejections. 
Claims 1, 4-10, and 12-22 are presented for examination.

Allowable Subject Matter
Claims 1, 4-10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-10, 15-19, and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2014/0365334 to Hurewitz in view of U.S. Patent 9,600,840 to Pope; claims 11-14 and 20 being rejected in further view of U.S. Patent 7,195,157 to Swartz; and claim 22 being rejected in further view of U.S. Publication 2020/0065748 to Durkee in a Non-Final Rejection filed on 11/12/2021. The Applicant has provided Arguments/Amendments, filed on 05/12/2022, in which “The Applicant asserts that the Hurewitz, Pope, and Swartz, fail to teach or suggest each and every limitation of independent claims 1 and 17 and their dependent claims, assuming arguendo, that Swartz were to be considered…Generally, Swartz fails to teach or suggest implementation of an auction that is performed in real-time where the auction is used for transmission of a digital message that is conditional on the automatically detected conditions of a user, user interactions with an item, and current proximity of the user to the item…In particular, Swartz and the prior art fail to teach: “in response to detecting the customer-item interaction event and while the identified user is within the proximity threshold, initiating a real-time content delivery auction [...]” and “while the identified user is within the proximity threshold, transmitting, via a network, the digital message to the application instance” as recited in the claim 1…Similarly, Swartz and the prior art fail to teach: “in response to detection of the customer-item interaction event and while the identified user is within the proximity threshold, initiate a real-time content delivery auction [...]” and “while the identified user is within the proximity threshold, transmit, via a network, the digital message to the application instance” as recited in the claim 17…Swartz discusses how the auctions can be used to increase profits. Swartz also teaches how the auctions would have a number of entities compete in auctions that take place on a periodic basis. The winner of the auction would then have the right to provide messages to the customer within a predetermined subject area. This suggests a general auction targeting multiple customers over an extended time, and being performed periodically (i.e., not reactive to real-time conditions of user-item interactions)…The Applicant would assert that as currently amended, Swartz fails to teach the limitations as particularly stated in the claims.” The Examiner agrees and would also like to note that with respect to the claims as filed on 05/12/2022, the Hurewitz, Pope, Swartz, and Durkee references do not explicitly disclose the limitations of the invention; specifically utilizing image capture devices in order to monitor when a customer is within proximity with a retail item and detects a customer-item interaction, wherein in response to the customer being within proximity to the retail item, an auction is initiated. The auction is initiated in order to select a digital message, wherein the digital message is displayed while the customer is still within proximity to the retail item. This uniquely distinct feature alongside the combination of limitations in independent claims 1 and 17 render the claims allowable. Thus, claims 1, 4-10, and 12-22 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 14, 2022